DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species. 
	Species A, drawn to Figs. 26-27 for claims 1-17.
	Species B, drawn to Figs. 28-29 for claims 18-20.
	
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.

	If applicant elects Species A, then this application contains claims directed to the following patentably distinct sub-species. 
Species AA, drawn to one or more clamping members of a wire clamping system of the separator device, the clamping members movable between a clamping position and an open position for claims 2-7.

If applicant elects Species AA, then this application contains claims 
directed to the following patentably distinct further sub-species.
Species AAA, drawn to the one or more clamping members including a first clamping member for claims 3-4.
Species AAB, drawn the one or more clamping members including a first clamping member and a second clamping member each having a two-arm configuration including a top arm and a bottom arm for claim 6.
Species AAC, drawn to the one or more clamping members including at least a first clamping member, a second clamping member, and a third clamping member each being vertically translatable between the clamping position and the open position for claim 7.
			
Species AB, drawn to a separator wall extending upwardly from the tray and extending extend at least partially along a tray lengthwise direction of the separator device for claim 8.
Species AC, drawn to at least one separator post extending upwardly from the tray of the separator device for claims 9-15.
Species AD, drawn to a vertical conveyor system mounted to the tray and having a plurality of baskets including a first basket and a second basket coupled to a vertically-oriented conveyor belt of the separator device for claim 16.
	Claims 1 is a generic.

As a result, the applicant may elect one of the following:
Species AAA - claims 1-5 and 17 will be examined.
Species AAB - claims 1, 2, 6 and 17 will be examined.
Species AAC - claims 1, 2, 7 and 17 will be examined.
Species AB - claims 1, 8 and 17 will be examined.
Species AC - claims 1, 9-15 and 17 will be examined.
Species AD - claims 1, 16 and 17 will be examined.
Species B - claims 18-20 will be examined.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D KIM/           Primary Examiner, Art Unit 3729